 

Exhibit 10.5 

 

CONSULTING AGREEMENT

 

 

This CONSULTING AGREEMENT (this “Agreement”) is being entered into as of as of
January 20, 2014, by and between Center Bancorp, Inc., a New Jersey corporation
and bank holding company (“Company”), and Lawrence B. Seidman, with an address
at 100 Misty Lane, Parsippany, New jersey (the “Consultant”).

 

RECITALS:

WHEREAS, the Company is party to that certain Agreement and Plan of Merger dated
as of the date hereof by and between the Company and ConnectOne Bancorp, Inc.
(the “Merger Agreement”), under which the Company will be the surviving entity
(the “Surviving Company”);

 

WHEREAS, the Consultant is currently a shareholder and member of the board of
directors of the Company, but as of the Effective Time, the Consultant will no
longer serve as a director;

 

WHEREAS, as a condition to executing the Merger Agreement, ConnectOne Bancorp,
Inc. has requested that Company enter into this Agreement; and

 

WHEREAS, the Company has determined that the Consultant’s considerable
knowledge, expertise and relationships will benefit the Company on a post-merger
basis.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.                  Consultancy.  Beginning on the Effective Time and for a
period of two (2) years thereafter, unless earlier terminated pursuant to the
terms hereof (the “Consulting Period”), the Consultant shall undertake to
provide his personal advice and counsel to Company and its subsidiaries and
affiliates in connection with the business of Company, including, but not
limited to: helping to maintain customer relationships; providing insight,
advice and institutional memory with regard to all relationships of the Company
including those with customers, vendors and third party service providers; and
providing services and advice related to real estate and loan matters, investor
relations and litigation matters (collectively the “Consulting Services”).  The
Consultant shall also provide such Consulting Services as may be reasonably
requested from time to time by the President and Chief Executive Officer of the
Company or its successor.    Such Consulting Services may be provided, at the
Consultant’s option, in person, telephonically, electronically or by
correspondence.

            Notwithstanding anything in this Agreement to the contrary, during
the Consulting Period, the Consultant shall be treated as an independent
contractor and shall not be deemed to be an employee of Company or any
subsidiary or affiliate of Company.

 

2.                   Compensation and Benefits. Company shall pay to the
Consultant compensation and provide benefits for his services as follows:



--------------------------------------------------------------------------------

 

 

(a)                Consulting Fees. The Consultant shall be entitled to receive
a consulting fee of fifty thousand dollars ($50,000) per year, which shall be
payable in quarterly payments of $12,500 per quarter. Payments shall be made on
the first day of each quarter, with a payment due on the Effective Time equal to
$12,500 pro rated by the number of days remaining in the quarter over the full
number of days in that quarter. Consultant shall be responsible for all tax
payments owed in connection with the compensation provided for hereunder, and
Company shall not withhold any such tax payments from the quarterly consulting
fees.

 

(b)               Health Benefits. Consultant shall be entitled to participate
in Company’s hospital, health and medical insurance programs in the same manner
as the executive officers of Company, subject to the same premium contributions,
co-payments and deductibles.

 

3.                  Additional Covenants.

(a)                Confidential Information. Except as required in the
performance of his duties hereunder, the Consultant shall not use or disclose to
any third party any Confidential Information (as hereinafter defined) or any
know-how or experience related thereto without the express prior written
authorization of the Company, either during the term of this Agreement or
thereafter. Upon termination of his service, the Consultant shall leave with
Company or destroy all documents and other items in his possession which contain
Confidential Information, and shall be prohibited from disclosing to any third
party any Confidential Information. For purposes of this paragraph 3(a), the
term “Confidential Information” shall mean all information about the Company or
any of its affiliates or subsidiaries, or relating to any of their respective
services or any phase of their respective operations not generally known to any
of their respective competitors and which is treated by the Company or any of
its affiliates or subsidiaries as confidential information, and shall
specifically include all customer lists thereof.

The term “Confidential Information” shall not include any of the foregoing which
(i) is in the public domain, (ii) is in Consultant’s lawful possession prior to
a disclosure thereof and not subject to a confidentiality agreement or (iii) is
hereafter lawfully disclosed to Consultant by a third party who or which did not
acquire the information under an obligation of confidentiality to Company.

(b)               Board Service. Consultant hereby agrees that for a period of
one (1) year following the Effective Time (the “Covenant Term”), he will not
himself seek election or nomination to, or serve as a member of, the Board of
Directors, Board of Trustees or similar governing body, however designated, of
any entity which is engaged in the banking or financial services business within
the state of New Jersey. Notwithstanding the forgoing, and provided that
Consultant is otherwise in full compliance with the terms of this Agreement,
Consultant may seek election to, or nomination to, or serve as a member of, the
board of any entity which is a federal or state chartered savings bank or
savings association, or its parent holding company, provided that as of the
Effective Time, such entity was not subject to the Securities Exchange Act of
1934, as amended.

(c)                Customer Non-Solicitation. Consultant agrees that for a
period of two (2) years following the Effective Time (the “Covenant Term”) he
will not directly or indirectly , do banking business with any customer of the
Company or ConnectOne Bancorp, Inc. as of the



2

--------------------------------------------------------------------------------

 

 

Effective Time on behalf of any other financial institution, nor shall he
solicit nor recommend that any such customer conduct business with any other
financial institution, nor solicit such customer to nor recommend that such
customer reduce their current business with the Surviving Company.

(d)               Employee Non-Solicitation. Consultant agrees that during the
Covenant Term, he will not recruit for employment or retention as an agent,
consultant or director, or induce to terminate his or her employment or other
service with the Company, or any of its subsidiaries or affiliates any person
who is, at the time of such solicitation, or who was at any time during the
Covenant Period, an employee, agent, consultant or director of the Company or
any of its subsidiaries or affiliates; provided, however that this Section 3(d)
shall not apply with respect to a Former Employee or with respect to an employee
of the Company or its subsidiaries with a title lower than Senior Vice President
who responds to a general advertisement for employment. The term “Former
Employee” shall mean an employee of the Company or its subsidiaries whose
employment is terminated without cause by the Company or its subsidiaries during
the Covenant Period and Anthony Weagley if he terminates his employment with the
Company, or the Company terminates his employment without cause, during the
Covenant Period.

(e)                Modification. If a court of competent jurisdiction determines
that the scope, time duration or other limitations of any of the restrictive
covenants contained in this Section 3 is not reasonably necessary to protect the
legitimate business interests of the Company then such scope, time duration or
other limitations will be deemed to become and thereafter will be the maximum
time period or scope which such court deems reasonable and enforceable.

(f)                Definitions. For purposes of this Section 3, to act “directly
or indirectly” means to act personally or through an associate, affiliate,
family member or otherwise, as proprietor, partner, shareholder, director,
officer, employee, agent, consultant or in any other capacity or manner
whatsoever.

(g)               Specific Performance. Company and the Consultant agree that in
the event of a breach of the provisions of this Section 3 the injury which would
be suffered by the Company would be of a character which could not be fully
compensated for solely by a recovery of monetary damages. Accordingly,
Consultant agrees that in the event of a breach of the terms of this Section 3,
in addition to and not in lieu of any other remedies which Company may pursue,
Company shall have the right to equitable relief, including issuance of a
temporary or permanent injunction by any court of competent jurisdiction against
the commission or continuance of any breach of this Section 3.

4.                  Successors and Assigns. Except as may be specifically
provided in this Agreement, no party may assign this Agreement or any rights,
interests, or obligations hereunder without the prior written approval of the
other party.  Subject to the preceding sentence, this Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

5.                  Enforcement.  This Agreement shall be construed, enforced
and interpreted in accordance with and governed by the laws of the State of New
Jersey, without reference to its



3

--------------------------------------------------------------------------------

 

 

principles of conflict of laws, except to the extent that federal law shall be
deemed to preempt such state laws.

6.                  Amendment; Termination.  This Agreement may be amended or
modified at any time by a written instrument executed by the parties. This
Agreement shall terminate upon Consultant’s death or his disability (as defined
herein). Upon Consultant’s death or his disability, the obligation of Company
hereunder to pay Consultant the compensation called for under Section 2 hereof
shall terminate, and Company’s only obligation shall be to pay Consultant any
and all benefits to which Consultant was entitled at the time of such death or
disability under any health insurance plans of Company then in place and in
which Consultant may be a participant. For purposes of this Agreement, the term
“disability” shall mean Consultant’s inability to substantially perform his
material duties as prescribed in this Agreement due to his incapacity or
disability, physical or mental, for a period of six (6) consecutive months.

7.                  Waiver. Failure to insist upon strict compliance with any of
the terms, covenants or conditions hereof shall not be deemed a waiver of such
term, covenant or condition.  A waiver of any provision of this Agreement must
be made in writing, designated as a waiver, and signed by the party against whom
its enforcement is sought.  Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

8.                  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.

9.                  Headings and Construction.  The headings of sections in this
Agreement are for convenience of reference only and are not intended to qualify
the meaning of any section.  Any reference to a section number shall refer to a
section of this Agreement, unless otherwise stated.

10.              Entire Agreement. This instrument contains the entire agreement
of the parties relating to the subject matter hereof, and supersedes in its
entirety any and all prior agreements, understandings or representations
relating to the subject matter hereof. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Merger
Agreement.



4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Consultant has signed this Agreement, all as of
the date first written above.

 



          CONSULTANT       /s/       Lawrence B. Seidman           CENTER
BANCORP, INC       /s/      

Name: Anthony C. Weagley

Title: President and Chief Executive Officer

   

5

--------------------------------------------------------------------------------

